 

--------------------------------------------------------------------------------

 
 
Exhibit 10.13
 
 
 
 
 
SECOND AMENDMENT TO LICENSE AGREEMENT
BETWEEN BIOZONE LABORATORIES, INC
AND BETAZONE LABORATORIES, LLC
 
This Second Amendment (the “Second Amendment”), effective as of June 29, 2011,
modifies the terms of the License Agreement (the “License”) between BioZone
Laboratories, Inc. (“BioZone Labs”) and BetaZone Laboratories, LLC (‘BetaZone
Labs or Licensee”) dated as of November 7, 2006 as modified by the Amendment to
the License Agreement between BioZone Pharmaceutical, Inc. (“BPI”) and BetaZone
Labs (the “First Amendment”) effective as of April [   ], 2011. All terms used
herein shall have the definition applied to such terms in the License and the
First Amendment.
 
 
FIRST:                      Exhibit B attached to the License shall be deleted
and replaced with Exhibit B-1 attached hereto. The parties hereto acknowledge
that BetaZone Labs shall have the continued right to market and sell the
Existing Ophthalmic Products listed on the Schedule of Existing Ophthalmic
Products attached to the First Amendment.
 
 
SECOND:                      Section1, Grant of License, shall be amended as
follows:
 
 
A.           Paragraph 1.2 shall be deleted in its entirety and replaced with
the following:
 
 
 
1.2
“For purposes of this Agreement, the “Territory’ shall be defined as Mexico and
the countries included in Central America and South America, Asia and Eastern
Europe.”

 
 
B.
New Paragraph 1.4 shall be added, which reads as follows

 
 
 
1.4
“Notwithstanding the foregoing, Licensee shall have the continued right to
market and sell QuSome products outside the Territory with the prior written
consent of Licensor.”

 
 
THIRD:                      BPI hereby consents to Licensee’s right to market
and sell the QuSome products listed on Schedule B-2 attached hereto in the
respective countries shown on such schedule (the “Permitted Products”).
 
 
FOURTH:                      BPI acknowledges that BetaZone Labs has licensed
the QuSome technology platform to certain sub-licensees for development and sale
of any product using the QuSome technology in certain specified territories. BPI
hereby consents to the rights granted by BetaZone Labs to Biolab Sanus
Farmaceutica, Ltda for the development and sale of Qusome products in Brazil;
and to Laboratorios La Sante for the development and sale of Qusome Products in
the countries included in Central America and South America, excluding
Argentina, Brazil, Chile and Uruguay.
 
 
FIFTH:                      BetaZone Labs shall use its commercially reasonable
efforts on a continuous basis to develop, market and sell the QuSome products
listed on Schedules B-1 and B-2 attached hereto.   In the event that BetaZone
Labs fails to sell or license any particular QuSome product listed on Schedules
B-1 and B-2 within 24 months from the date hereof, BPI shall have the right to
remove such product from Schedule B-1 or Schedule B-2.
 
 
SIXTH:                      BioZone Labs has developed certain proprietary
purified lipids that it refers to as EquaSomes. BetaZone Labs agrees that the
License does not apply to products containing EquaSomes except for the Existing
Ophthalmic Products and the products listed on Schedule B-3 attached hereto.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SEVENTH:                                BetaZone Labs agrees to purchase QuSomes
and EquaSomes exclusively from BPI or its designee.
 
 
EIGHTH:                      Notwithstanding Paragraph 11 of the License,
BetaZone Labs agrees not to transfer its rights, duties and privileges under the
License and/or the First or Second Amendment with the prior written consent of
BPI.
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date shown above.
 


BETAZONE LABORATORIES, LLC






By:____________________________
Name: Camilo Rey
Title: Managing Director




BIOZONE PHARMACEUTICALS, INC






By:____________________________
Name:
Title:
 
 
 
 
 
 

--------------------------------------------------------------------------------